Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION


          This office action is in response to communication filed 6/06/22
Response to Amendment
	The examiner acknowledges the amendment of claim 1.

Response to Arguments
Applicant’s arguments with respect to the newly added limitation of the RF signal is transmitted in a plurality direction at multiple different locations at the same time is moot in view of the new ground(s) of rejection. 


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12 of  U.S. Patent No 11009600, Claims 18-20 of US Patent 8754752, and  claims 25-44 of US Patent 8294554.
Although the conflicting claim is not identical, they are not patentably distinct from each other because the instant claims are generally broader than the claims in the patent. Broader claims in a later application constitute obvious double patenting of narrow claims in an issued patent. See in re Van Ornumand Stang, 214, USPQ 761, 766, and 767 (CCPA) (the court sustained an obvious double patenting rejection of generic claims in a continuation application over narrower species claims in an issued patent); in re Vogel, 164 USPQ 619, 622 and 623 (CCPA 1970) (generic application claim specifying “meat” is obvious double patenting of narrow patent specifying “pork”)



Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claim 1-2,5-6,8-9, and 11-15 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Charych et al. US Patent Application Publication 20050285742 in view of Wood, Jr. et al. US Patent RE42,344 and further in view of Lee et al. US Patent Application Publication 20060012465.

Regarding claim 1, Charych et al. teaches a RFID reader transmitting a radio frequency signal from multiple different location as the RFID reader move and receiving a signal backscattered off a tag from the RF signal transmitted from the RFID reader at the different locations (paragraph 021). Charych et al. teaches extracting at least one position parameter (signal strength) from the signal backscattered off the tag and received by the RFID reader at each of the locations the user is guided to the location of the tag in the room using the position parameters extracted from each signal backscattered off the tag (visual or audio alert is used to guide the user to the location of the RFID tag, paragraph 021-22). Although the reference of Charych is not explicit in teaching the RF signal is transmitted from three different location, the continued scanning or sweeping by the RFID reader as the user moves toward the RFID tagged object (paragraph 022) suggest that RF signal is transmitted from any number of location that is necessary to facilitate the locating of the RFID tagged object and further indicates that the user transverse from a first location to second location and to as many location necessary to aid the user in locating the tag.  Charych et al is silent on teaching the RF signals are transmitted to all tags and request that only certain tags respond. Wood, Jr. et al. in an analogous art teaches transmitted to all tags and request that only certain tags respond in order to avoid data collision between the tags response (col. 5 lines 43-61,col. 6 lines32-45). Charych in view of Wood, Jr. is not explicit in teaching the RF signal is transmitted in a plurality direction at multiple different locations at the same time. Lee et al. in an analogous art teaches the interrogation signal is transmitted in a plurality direction at multiple different locations at the same time by using omnidirectional antenna (paragraph 08). 
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system Charych et al, as disclosed by Wood, Jr. et al. in view of Lee at the time of the invention because such modification represent an improvement over the system of Charych by decreasing the effect of interference of the communication between the RFID tag and the RFID reader, provide a more reliable communication link between the RFID tag and the RFID reader and allows tag place in different direction in the interrogating field to be interrogated.
Regarding claim 2, Charych et al. teaches calculating position parameters corresponding to each of the three or more received backscattered signals (step 118, paragraph 024).
Regarding claim 5, Charych et al. teaches the location of the tag is calculated on the RFID reader (paragraph 021).

Regarding claim 6, Charych teaches at least one position parameter is selected from the group consisting of power of the backscattered signal, angle of arrival of the backscattered signal, time difference of arrival of the backscattered signal, and phase of the backscattered signal (signal strength, paragraph 021).
Regarding claim 8, Charych teaches the RFID reader transmits a plurality of RF signals and receives a plurality of corresponding backscattered signals, and extracts position parameters from the plurality of backscattered signals (paragraph 021).
Regarding claim 9, Charych teaches determining raw location parameters for the tag to be located (signal strength, paragraph 021).
Regarding claim 11, Charych. teaches the RFID reader is embedded in a mobile
Device (paragraph 017).

Regarding claim 12, Charych teaches displaying the extracted position parameters on the RFID reader (paragraph 021).

Regarding claim 13, Charych teaches the extracted position parameter comprises strength of the back scattered signal (paragraph 021).
Regarding claim 14, Charych teaches certain tags comprises the specific tag been located (paragraph 06, 021). 
Regarding claim 15, Charych teaches specific tags being located respond in a particular manner (the tag response to the RFID reader include its unique ID #, paragraph 06, 021). 
Claim 3 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Charych et al. US Patent Application Publication 20050285742 in view of Wood, Jr. et al. US Patent RE42,344 in view of Lee et al. US Patent Application Publication 20060012465 and further in view of Rinkes US Patent 8519823.
Regarding claim 3, Charych is silent on teaching transmitting the calculated position parameters corresponding to each of the three or more received backscattered signals from the RFID reader to a server and determining the location of the tag on the server. Rinkes in an analogous art teaches transmitting the calculated position parameters corresponding to each of the three or more received backscattered signals from the RFID reader to a server and determining the location of the tag on the server as an alternative to the processing of the response signal locally at the RFID reader (col. 4 lines 11-52).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system of Charych in view of Wood, Jr. et al in view of Lee as disclosed by Rinkes because the processing of the processing of the location parameters of the response signal can be process locally at the RFID reader or at a remote server and is based on the application environment of the RFID system. 
Claim 4 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Charych et al. US Patent Application Publication 20050285742 in view of Wood, Jr. et al. US Patent RE42,344 in view of Lee et al. US Patent Application Publication 20060012465 in view of Rinkes US Patent 8519823 and further in view of Sarma US Patent Application Publication 20080198001.

Regarding claim 4, Charych is silent on teaching transmitting the location of the RFID reader from each of the first, second, and third locations to the server. Sarma in an analogous art teaches transmitting the transmitting the RFID tag information and the RFID reader location information to the server (paragraph 015).
It would have been obvious to one of ordinary in the art to modify the system of Charych in view of Wood, Jr. et al in view of Lee  in view of Rinkes at the time of the invention as disclosed by Sarma because the processing of the RFID tag response signal to obtain the location information can be carried out locally at the RFID or at a remote and the central server provide a central device for processing and storing the RFID tag location information.
Claim 7 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Charych et al. US Patent Application Publication 20050285742 Wood, Jr. et al. US Patent RE42,344 in view of Lee et al. US Patent Application Publication 20060012465 and further in view of Bridgelall US Patent 7119738.

Regarding claim 7, Charych et al. is silent on teaching two or more position parameters are extracted from each backscattered signal and used to determine the location of the tag from each backscattered signal and used to determine the location of the tag. Bridgelall et al. in an analogous art teaches extracting the phase and frequency parameter from the backscattered signal for determining the position of the RFID tag (col. 8 lines 27-55).

It would have been obvious to one of ordinary skill in the art to modify the system of Charych in view of Wood, Jr. et al in view of Lee as disclosed by Bridgelall because such modification represents the use of an alternate reliable means of determining the location of the RFID tag and increases the accuracy of the location determination.
Claim 10 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Charych et al. US Patent Application Publication 20050285742 Wood, Jr. et al. US Patent RE42,344 in view of Lee et al. US Patent Application Publication 20060012465 and further in view of Otto US Patent 6659344.
Regarding claims 10, Charych is silent on teaching the raw location parameters represent the location of the tag as latitude and longitude, Cartesian coordinates, Polar coordinates, or as one or more vectors, location parameter such as the Cartesian coordinates. Otto et al. in an analogous art teaches determining raw location parameter such as the Cartesian coordinates (col. 8 line 66-col. 9 line 7).

It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system of Charych in view of Wood, Jr. et al in view of Lee as disclosed by Otto et al. because the Cartesian coordinates provides a more accurate description of the location of the RFID object and therefore represents an improvement in the location determining system of Charych.


Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to VERNAL U BROWN whose telephone number is (571)272-3060.  The examiner can normally be reached on Monday-Friday, 8AM-5PM, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian A Zimmerman can be reached on 571 272 3059.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/VERNAL U BROWN/Primary Examiner, Art Unit 2683